DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 5-6, 8, 12-13, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-4, 7, 9-11, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thronton et al. (US 6574257) in view of Bhatia et al. (US 20080063016). 
Regarding claim 1, Thronton discloses a device comprising: a self-mix laser unit comprising  (Fig.4, 64): an active region having a first side and a second, opposite, side (Col.14 lines 1-3, Col.16 lines 11-12 and fig.4, 70: Thronton discusses an active region layer 70, i.e. obvious having first side and second side); a p-type Distributed Bragg Reflector (DBR) region, which is in direct touch with said first side of said active region (Col.13 lines 65-66 and fig.4, 66, 70: p-doped set of distributed Bragg reflector in touch with the active region); an n-type DBR region, which is in direct touch with said second side of said active region (Col.13 lines 61-66,  mirrors 66); a substrate (Col.14 lines 7-8 and fig.4, 78: substrate); 
Thronton discloses the invention set forth above but does not specifically points out “a heating unit, directly touching said substrate, to receive modulated power and to indirectly provide modulated heat to at least said active region by generating heat that passes to the active region through the substrate”
Bhatia however discloses a heating unit, directly touching said substrate, to receive modulated power and to indirectly provide modulated heat to at least said active region by generating heat that passes to the active region through the substrate (Paragraphs: 0033-0034 and fig.4, 30, 62, 64: Bhatia discusses how the micro-heating element structure should be positioned close enough to the active region to ensure that heat generated by the heating element strips 62, 64 reaches the active region 30 area quickly).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Thronton, and modify a system wherein a heating unit, directly touching said substrate, to receive modulated power and to indirectly provide modulated heat to at least said active region by generating heat that passes to the active region through the substrate, as taught by Bhatia, thus the micro-heating element structure configured to alter the temperature of the active region to tune the wavelength output, as discussed by Bhatia. 
Regarding claim 9, Thronton discloses an apparatus comprising: a self-mix laser unit (Fig.4, 64) comprising: an active region having a first side and a second, opposite, side (Col.14 lines 1-3, Col.16 lines 11-12 and fig.4, 70: Thronton discusses an active region layer 70, i.e. obvious having first side and second side); a top side Distributed Bragg Reflector (DBR) region,  mirrors 66); a substrate (Col.14 lines 7-8 and fig.4, 78: substrate); 
Thronton discloses the invention set forth above but does not specifically points out “a heating unit, directly touching said tope side DBR region, to receive modulated power and to indirectly provide modulated heat to at least said active region via said top side DBR region”
Bhatia however discloses a heating unit, directly touching said tope side DBR region, to receive modulated power and to indirectly provide modulated heat to at least said active region via said top side DBR region (Paragraphs: 0033-0034, 0039 and fig.6, 10, 30: Bhatia discusses how the micro-heating element structure should be positioned close enough to the active region to ensure that heat generated by the heating element strips 62, 64 reaches the active region 30 area quickly; and how in the context of a DBR-type laser, a heating element can be used to effectively heat the selective region of a DBR-type laser). 
Regarding claim 16, Thronton discloses a system comprising: a self-mix laser unit (Fig.4, 64) comprising: an active region having a first side and a second, opposite, side (Col.14 lines 1-3, Col.16 lines 11-12 and fig.4, 70: Thronton discusses an active region layer 70, i.e. obvious having first side and second side); a p-type Distributed Bragg Reflector (DBR) region, which is in direct touch with said first side of said active region (Col.13 lines 65-66 and fig.4, 66, 70: p-doped set of distributed Bragg reflector in touch with the active region); an n-type DBR region, which is in direct touch with said second side of said active region (Col.13 lines 61-66, Col.14  mirrors 66); a substrate; 
Thronton discloses the invention set forth above but does not specifically points out “a modulated heating current source, (a) to provide modulated current that passes laterally through a DBR-internal electrical resistor within at least one of (i) said p-type DBR region, (ii) said n-type DBR region, and (b) to directly provide modulated heat to said active region and to at least some DBR layers of the DBR region through which the modulated current passes”
Bhatia however discloses a modulated heating current source, (a) to provide modulated current that passes laterally through a DBR-internal electrical resistor within at least one of (i) said p-type DBR region, (ii) said n-type DBR region, and (b) to directly provide modulated heat to said active region and to at least some DBR layers of the DBR region through which the modulated current passes (Paragraphs: 0033-0035, 0039 and fig.6, 10, 30: Bhatia discusses how the micro-heating element structure should be positioned close enough to the active region to ensure that heat generated by the heating element strips 62, 64 reaches the active region 30 area quickly; and how in the context of a DBR-type laser, a heating element can be used to effectively heat the selective region of a DBR-type laser). 
Considering claim 2, Bhatia discloses the device of claim 1, wherein said heating unit in non-touching the n-type DBR region; wherein said heating unit in non-touching the active region; wherein said heating unit in non-touching the p-type DBR region (Paragraph: 0027 and fig.4, 25, 30, 50, 62, 64: the heating unit 62 and 64 non-touching n-type DBR region 25, p-type DBR region 50 and the active region 30).  
Considering claim 3, Bhatia discloses the device of claim 1, wherein said heating unit indirectly provides modulated heat to said active region via said substrate which has a thickness 
Considering claim 4, Bhatia discloses the device of claim 1, wherein the heating unit is an electrical resistor, which receives modulated current from a modulated current source, or which receives modulated voltage from a modulated voltage source (Paragraph: 0035: Bhatia discusses how resistive film forming the heating element strips 62 and 64).
Considering claims 7 and 14, Thronton discloses the device of claims 1 and 9, wherein the self-mix laser unit is part of a Vertical Cavity Surface Emitting Laser (VCSEL) (Col.3 lines 52-53 and Col.13 lines 59-61: Thronton discusses Vertical Cavity Surface Emitting Laser (VCSEL)). 
Considering claim 10, Bhatia discloses the apparatus of claim 9, wherein said heating unit in non-touching the active region; wherein said heating unit in non-touching the substrate (Paragraph: 0027 and fig.4, 25, 30, 50, 62, 64).  
Considering claim 11, Bhatia discloses the apparatus of claim 9, wherein the heating unit is an electrical resistor, which receives modulated current from a modulated current source, or which receives modulated voltage from a modulated voltage source (Paragraph: 0035: Bhatia discusses how resistive film forming the heating element strips 62 and 64). 
Considering claim 17, Bhatia discloses the system of claim 16, wherein said DBR-internal electrical resistor in non-touching the active region; wherein said DBR-internal electrical resistor in non-touching the substrate (Paragraphs: 0027, 0035 and fig.4, 25, 30, 50, 62, 64).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             07/14/2021